            Case 2:19-cv-00723-JFC Document 8 Filed 12/12/19 Page 1 of 1

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


US FOODS, INC.                                   ) CIVIL ACTION NO. 19-723
                                                 )
               Plaintiff,                        ) JUDGE JOY FLOWERS CONTI
                                                 )
                                                 )
                                                 )
       v.                                        )
                                                 )
HINES WARD’S TABLE 86, LLC


                  Defendants.

                                               ORDER


                       AND NOW, this 12th day of December, 2019, it appears that the
Complaint in the above captioned case was filed on June 19, 2019.
                        As of the of the date of this order, no responsive pleadings have been
filed at the above captioned case.
                       Therefore, IT IS HEREBY ORDERED that plaintiff shall show cause by
December 20, 2019, why this case should not be dismissed for plaintiff's failure to
prosecute.
                       IT IS FURTHER ORDERED that failure to file response will be construed
by the Court as plaintiff's consent to the dismissal of this action.


                                                       /s/ Joy Flowers Conti
                                                       Joy Flowers Conti
                                                       Senior United States District Judge
